Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 1/28/2021. Claims 1, 3, 7, 8, 13, 16, and 18-20 have been amended. Claims 2, 4, and 12 have been canceled. Claims 1, 3, 5-11, and 13-20 remain pending and have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Response to Arguments
A.	Applicant's arguments regarding the objection to the specification have been fully considered but they are not persuasive. 
Applicant argues that the language of the Abstract complies with the requirements of MPEP 608.01(b) because it does not exceed 150 words and does not include the terms “means” or “said.” However, and as Examiner highlighted in the objection to the language of the Abstract, MPEP 608.01(b)(I)(C) specifies that “[t]he form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.” While the terms “means” and “said” are provided as examples of claim phraseology, MPEP 608.01(b)(I)(C) is specifying that the form and phraseology often used in patient claims is what should be avoided. The text of the Abstract is an exact duplicate of the language of originally filed claim 1, and Examiner therefore maintains that the Abstract is improper under MPEP 608.01(b).

B.	Applicant's arguments with respect to the rejection of claims 1, 3, 5-11, and 13-20 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 10 that the rejection improperly interprets the claim language under Step 2A Prong 1, asserting that claim 1 does not recite the paraphrased language used to clarify why the cited limitations recite an abstract idea, that claim 1 is not directed to a method, and that the analysis reads out words that would ground the claim in some technical application. Examiner respectfully disagrees. Examiner first notes that Applicant is citing to the explanation of why the claim is considered to recite limitations falling within the scope of an abstract idea, and that the rejection clearly and separately lists each limitation construed as falling within the scope of an abstract idea. Furthermore, claim 1 being directed to a system does 
Applicant further argues that the claims are not directed to steps or personal relationships, and are instead directed to a system. However, additional elements such as computer hardware are not considered under Step 2A Prong 1 when determining whether the claims recite limitations that fall within the scope of the abstract idea. Even though claim 1 is directed to a system, it still recites a series of functions performed by that system which are analyzed under Step 2A Prong 1. With respect to Applicant’s assertion that claim 16 recites features which ground the claim in a technical application, Applicant does not specify what features are being referenced or provide further arguments.

Applicant further argues starting on page 11 that the characterization of the additional elements under Step 2A Prong 2 is improper. Applicant asserts that the analysis reads out key words in the rejected claims and that claim 1 does not merely recite generic computer elements. Examiner respectfully disagrees. The central server communicating with a user device, the veterinary care service module, the processor, and the veterinary care service provider database are each addressed in the context of their functions within the claims rather than in isolation, and Applicant’s disclosure is cited to establish that each element encompasses general computer 
With respect to Applicant’s argument that claim 1 is directed to a system and not an abstract idea or concept, Examiner notes that a claim directed to a system can still recite an abstract idea in the form of a method of organizing human activity where the system is performing functions falling within the scope of a method of organizing human activity, and the computer components of the system only amount to instructions to implement those functions using computers as tools. Such an analysis does not amount to a gross over-generalization.
Applicant lastly argues that the claims incorporate features that add significantly more than the abstract idea, asserting that the claims improve computer technology, apply the judicial exception using a particular machine, and also apply or use the judicial exception in some other meaningful way. However, Applicant does not provide arguments supporting these assertions. As addressed above and in Step 2A Prong 2 of the rejection, each of the computer elements constitutes a generic computer component merely used to implement a respective function, and 
The rejection of claims 1, 3, 5-11, and 13-20 under 35 USC 101 is maintained.

C.	Applicant's arguments with respect to the rejection of claims 3, 7-11, and 17-19 under 35 USC 112(a) have been fully considered but are not persuasive, were the arguments with respect to claim 2 are moot due to cancelation of the claim. However, Applicant’s arguments with respect to the limitation in previous claim 2 have been addressed given their incorporation into current claim 1.
Applicant argues starting on page 13 that “one of ordinary skill in the art would readily understand the scope of claim 2 and how to reduce it to practice based on claim 2 and the disclosure alone,” and that “the assertion that claim 2 is somehow intended to be directed now to subject matter not in possession of the Applicant at the time of filing is unreasonable.” Examiner respectfully disagrees. Examiner first notes that the ability of one having ordinary skill in the art to reduce a claimed invention to practice is a question of enablement, not of written description. Furthermore, the subject matter of former claim 2 was not rejected as constituting new matter, and even originally filed claims can lack written description support. Applicant does not provide any further argument supporting the assertion that it is unreasonable to conclude that Applicant did not have possession of the subject matter of former claim 2.
As explained below the disclosure does not actually describe how the system would select a treatment from a treatment database. No description is provided of what type of input is being provided by either the service provider or user, and Examiner notes that the claim recites or veterinary care service provider identified treatment.” Merely providing a type of data to be used as part of performing a function is not sufficient to provide written description support for that function.
Applicant further argues with respect to the rejection of claim 3 that “Applicant does not lay claim to storing test data for later retrieval, which is well known for many, many years,” and asserts that “Applicant lays claim to systems, methods, and apparatus that perform such a storage retrieval function under certain conditions and for a certain solution disclosed and claimed by Applicant.” However, Applicant’s argument does not address the standard for determining whether a limitation lacks written description support under 35 USC 112(a). As explained below, claim 3 is rejected as lacking written description support because the disclosure does not describe how the function of having the processor select a test option from the test database is actually performed. Applicant themselves states that the claim is not merely reciting storing test data for later retrieval. Paragraphs 28, 58, and 63 describe selecting a diagnostic test using a treatment database based on veterinary care service provider input, test information, user provided information, or pet patient information. However, none of these portions of the disclosure actually describe how the system selects a test from a test database. No description is provided of what type of information is being provided by either the service provider or user or what constitutes “test information,” and Examiner notes that the claim recites the processor selecting the treatment option from the database “or a veterinary care service provider identified treatment.” Merely providing a type of data to be used as part of performing a function is not sufficient to provide written description support for that function.
The rejection of claims 3, 7-11, and 17-19 under 35 USC 112(a) is maintained.

claims 1, 3, 5-11, and 13-20 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues starting on page 14 that it would not have been obvious to modify White to incorporate having a veterinarian travel to the requesting user’s location as taught by Zebarjadi. Applicant asserts that “the Office Action bases the rejection on a superficial claim interpretation,” and that “the Office Action’s entire remarks concerning the rejection of claim 1 and the prior art are entirely directed to concepts, not technical features.” Examiner respectfully disagrees. Page 28 of the previous Office Action, clearly explains that White does not disclose the veterinarian traveling to the requesting user’s location and that Zebarjadi is relied upon to teach a medical service provider traveling to the location of a user requesting medical services. The Office Action addresses the limitations of the claim as recited. 
Applicant further argues that the Office Action fails to attach significance and meaning to each and every word of the claims, and that “had this been done for this application, this rejection, like the others discussed herein, could not have been presented.” Applicant highlights the limitations reciting “a central server configured to communicate with a user device; a veterinary care service module stored on the central server; a processor configured to use the veterinary care service module” and “a veterinary care service provider database comprising veterinary care service provider data,” asserting that the Office Action fails to address these features. Examiner respectfully disagrees. Citations and explanations addressing each of the limitations argued by Applicant were provided on page 27 of the previous Office Action, and are similarly addressed in the current Office Action. For example, Figure 6 element 10 and paragraphs 61 and 65 of White are cited as disclosing the central server configured to communicate with a user device, Figure 6 elements 16, 17, and 19 along with paragraphs 61, 64, 
The rejection of claims 1, 3, 5-11, and 13-20 under 35 USC 103 is maintained.

Claim Objections
The previous objection to claims 7 and 18-20 is withdrawn based on the amendment filed 1/28/2021.

Claim 1 is objected to because of the following informalities: 
Claim 1 recites “the electronically formatted user request by the user device” in lines 8 and 9, which Examiner believes contains a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3, 5-11, and 13-15 are drawn to a system and claims 16-20 are drawn to a method, each of which is within the four statutory categories. Claims 1, 3, 5-11, and 13-20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
receiving and processing a user request for veterinary services at a geographic location associated with a user contained by the user request, the user request communicated from the user, 
automatically selecting and assigning a veterinary care service provider based on stored veterinary service provider data and the user request for veterinary services, 
communicating the selection to the user, 
automatically notifying the selected veterinary care service provider of the selection,
selecting a treatment option from stored treatments or veterinary care service provider identified treatment, and communicating the selected treatment option to the user; 
receiving user selection or user approval communicated from the user; 
processing the user selection or approval to determine a treatment selection to be administered by the veterinary care provider at the geographic location associated with the user,
generating a prescription based on the approval for communication to the user; and
determining an estimated time of arrival based on a time specified by the user or based on the geographic location of the user and a geographic location associated with the selected veterinary care service provider.

The above steps constitute managing personal relationships or interactions between people, and therefore recite a method of organizing human activity. The recited steps set out a process of selecting and assigning a veterinary provider to a requesting user, notifying the veterinary provider that they have been selected, selecting a treatment option, receiving user approval of a treatment, generating a prescription, and estimating a time of arrival, all of which constitutes managing relationships or interactions between the user and the veterinary provider as part of or during provision of veterinary services. 

Claim 16 recites, in part, performing the steps of receiving a communicated service order for veterinary services; processing the communicated service order to determine information comprising patient history, service, location, service time, or a combination thereof; determining whether the service time requested is immediate; communicating a confirmation of the requested service time, or an estimated time of arrival, or a combination thereof; and automatically selecting a veterinary care service provider
The above steps constitute managing personal relationships or interactions between people, and therefore recite a method of organizing human activity. The recited steps set out a process of assigning a veterinary provider in response to a request for veterinary services, determining the requested service time, and confirming the requested appointment, which constitutes managing relationships or interactions between the requesting individual and the veterinary provider. 

The above claims therefore recite an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 

Claim 1 recites a central server, a user device, a veterinary care service module, a processor, a veterinary care service provider database, the user request being an electronically formatted user request communicated electronically, the processor using the veterinary care service module to select and assign the veterinary care service provider without human intervention and to perform the function of selecting the treatment option, the veterinary care service provider notification being electronic, a treatment database storing treatments, the central server receiving the user selection or user approval communicated electronically, and a treatment or test approval module which generates the prescription electronically.

Claim 16 recites a user input portal, a mobile device, a central server, a processor associated with the central server, a veterinary care service provider database, a veterinary care service provider module, and the communication order and confirmation being electronic.



Paragraphs 50, 51, and 53 of the specification as originally filed broadly describe the central server as facilitating the communication of information between elements such as databases, modules, systems, and devices of various users, as well as comprising a processor.
Paragraphs 6, 49, 53, and 57 broadly describe the processor in terms of its functions of executing stored instructions and performing various data analysis tasks. 
Paragraphs 48-50, 53, and 57 describe a veterinary care service provider module and other modules in terms of their function of interacting with the processor and being used in various data processing functions. Paragraph 21 likewise only broadly describes a treatment or test approval module in terms of its function of generating an electronic prescription. The veterinary care service provider module and treatment or test approval module are accordingly given their broadest reasonable interpretation as computer software. The recitation of selecting and assigning the veterinary care service provider “without human intervention” is therefore also construed as merely the use of the processor to perform the function of selecting and assigning the veterinary care service provider.
Paragraph 8 and paragraph 37 in conjunction with Figure 5 describe the user device as an electronic device such as a smartphone. 
Paragraphs 12, 47, and 49 provide a general description of the veterinary care service provider database as storing data and communicating with system components, and paragraph 13 likewise broadly describes a treatment database in terms of its function of storing treatment options for selection. The veterinary care service provider database and treatment database are accordingly given their broadest reasonable interpretation as computer storage devices.
Paragraph 25 as well as paragraphs 37-44 in conjunction with Figures 5-12 illustrate the user portal as a communication interface displayed on a device.
Paragraphs 49, 51, 52, and 54 among others describe the electronic messages, orders, and confirmation generally in terms of being communications between the various computing components of the system such as the central server and user devices.


The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 16 only recite the central server, user device, processor, veterinary care service module, treatment or test approval module, veterinary care service provider database, treatment database, the user request being an electronically formatted user request communicated electronically, the processor using the veterinary care service module to select and assign the veterinary care service provider without human intervention and performing the function of selecting the treatment option, the veterinary care service provider notification being electronic, and the central server receiving the user selection or user approval communicated electronically, mobile device, and user input portal, as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claim 3 recites selecting a test option from stored tests or a veterinary care service provider identified test and communicating the selected test option or veterinary care service provider identified test to the user; receiving user selection or user approval communicated from the user; and processing the user selection or approval to determine a test selection to be administered by the veterinary care provider at the geographic location associated with the user. These limitations fall within the scope of the abstract as set out above.
Claim 3 additionally recites a test database as storing tests, the processor using the veterinary care service module to perform the function of selecting the test option, the central server receiving the user selection or user approval communicated electronically, and communicating the test option to the user device. As explained above with respect to claim 1, the use of a database to store data, the use of a server to receive and transmit data, the use of a processor and software to analyze data, and the use of a device to receive communications each constitute mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 5 recites processing the user request to determine a request for a specified appointment time for the veterinary services. These limitations fall within the scope of the abstract as set out above.
Claim 5 additionally recites the user request as being electronic and the processor using the veterinary care service module to perform the function of processing the electronic user request for a specified appointment time. As explained above with respect to claim 1, the use of a processor and software to analyze received electronic information constitutes mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 6 recites processing the user request to determine a request for a request for immediate veterinary services. These limitations fall within the scope of the abstract as set out above.
Claim 6 additionally recites the user request as being electronic and the processor using the veterinary care service module to perform the function of processing the electronic user request for immediate services. As explained above with respect to claim 1, the use of a processor and software to analyze received electronic information constitutes mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 7 recites determining items to include in a veterinary care kit to be delivered to the geographic location of the user or the geographic location specified by the user. These limitations fall within the scope of the abstract as set out above.
Claim 7 additionally recites a veterinary care kit content module and the processor using the veterinary care kit content module to perform the function of determining the items. Paragraph 18 provides the only description of a veterinary care kit module, and only describes the module as performing its functions within the claim. The veterinary care kit module is accordingly given its broadest reasonable interpretation as software. As explained above with respect to claim 1, the use of a processor and software to perform data analysis functions constitutes mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 8 recites automatically determining the items based on at least one of the groups consisting of: pet patient history data, geographic location, time of year, past treatments, and non-patient specific health data. These limitations fall within the scope of the abstract as set out above.
Claim 8 additionally recites the veterinary care kit content module performing the function of determining the items without human intervention and based on the listed forms of information. As explained above with respect to claims 1 and claim 7, the use of software to perform data analysis functions constitutes mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 9 recites communicating with a veterinary care service provider. These limitations fall within the scope of the abstract as set out above.
Claim 9 additionally recites the central server as performing the function of communicating and a veterinary care service provider device as performing the function of receiving the communication. Paragraphs 19, 50, and 65 describe a veterinary care service provider device generically in terms of its function of receiving communications, and is given its broadest reasonable interpretation as a general electronic communication device. Similarly to as explained above with respect to claim 1, the use of a server to communication with other devices and the use of electronic devices to receive communications for a user constitute mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 10 recites communicating with a second veterinary care service provider. These limitations fall within the scope of the abstract as set out above.
Claim 10 additionally recites the central server as performing the function of communicating and a second veterinary care service provider device as performing the function of receiving the communication. Paragraphs 19, 50, and 65 describe a veterinary care service provider device generically in terms of its function of receiving communications, and is given its broadest reasonable interpretation as a general electronic communication device. Similarly to as explained above with respect to claim 1, the use of a server to communication with other devices and the use of electronic devices to receive communications for a user constitute mere 

Claim 11 recites selecting a treatment option from stored treatments or veterinary care service provider identified treatment, and communicating the selected treatment option to the user. These limitations fall within the scope of the abstract as set out above.
Claim 11 additionally recites a treatment database as storing treatments, the processor using the veterinary care service module to perform the function of selecting the treatment option, and communicating the treatment option to the user device. As explained above with respect to claim 1, the use of a database to store data, the use of a processor and software to analyze data, and the use of a device to receive communications each constitute mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 13 recites storing pet treatment information, test information, and other patient history, and enabling access to by the veterinary care service provider, the user, data collection devices, third party service providers, or a combination thereof. These limitations fall within the scope of the abstract as set out above. 
Claim 13 additionally recites a patient history database as performing the function of storing the pet treatment information, test information and other patient history, and the central server as performing the function of enabling access to the patient history database. As explained 

Claim 14 recites enabling one-way, two-way, or text chat communication between the veterinary care service provider and the user. These limitations fall within the scope of the abstract as set out above.
Claim 14 additionally recites a veterinary care communication module as performing the function of enabling the communication between the care provider and the user. Paragraph 23 provides the only description of a veterinary care communication module, and only describes the module as performing its function within the claim. The veterinary care communication module is accordingly given its broadest reasonable interpretation as software. The use of software to provide communications between individuals only amounts to mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 15 recites selecting and assigning a second veterinary care service provider based on the veterinary service provider data, and wherein the selection and assignment of the first and second veterinary care service providers are based on geolocation data associated with the first and second veterinary care service providers and the user. These limitations fall within the scope of the abstract as set out above.


Claim 17 recites automatically selecting a veterinary care service provider, at least a second veterinary care service provider, or a combination thereof, from a plurality of veterinary care service providers based on the service order information, pet patient information, location data associated with the user or pet, veterinary care service provider information, or a combination thereof. These limitations fall within the scope of the abstract as set out above.
Claim 17 additionally recites performing the function of automatically selecting the veterinary provider or second veterinary provider by using the processor associated with the central server, the veterinary care provider database, and the veterinary care service module. Examiner notes that these elements are not recited as performing any specific individual function, but rather are broadly recited as a group as “used” to perform the recited selection 

Claim 18 recites automatically selecting or sorting a prescription or non-prescription treatment based on a veterinary care service provider input, a user input, and/or pet patient information. These limitations fall within the scope of the abstract as set out above.
Claim 18 additionally recites performing the function of automatically selecting or sorting the treatment by using the processor associated with the central server, the veterinary care provider database, and a treatment database. Examiner notes that these elements are not recited as performing any specific individual function, but rather are broadly recited as a group as “used” to perform the recited selection function. As explained above with respect to claim 16 as well as claim 2, each of these elements constitutes a general computing element, e.g. a database, processor, and software, based on the disclosure. The use of a processor, database, and software to perform data analysis functions such as selecting one or more providers only constitutes mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 19 recites automatically selecting or sorting a diagnostic test based on veterinary care service provider input, test information, user provided information, and/or pet patient information; and automatically selecting or sorting a veterinary care kit based on veterinary care service provider input, kit information, user provided information, and/or pet patient information. These limitations fall within the scope of the abstract as set out above.
Claim 19 additionally recites performing the function of automatically selecting or sorting the treatment by using the processor associated with the central server, the veterinary care provider database, and a treatment database, as well as performing the function of automatically selecting or sorting the veterinary care kit by using a processor associated with the central server, a veterinary care kit module, and a kit database. Examiner notes that these elements are not recited as performing any specific individual function, but rather are broadly recited as a group as “used” to perform the recited selection function. As explained above with respect to claim 16 as well as claim 3, each of these elements constitutes a general computing element, e.g. a database, processor, and software, based on the disclosure. Paragraph 47 of the specification lists a veterinary kit database among a series of databases accessible by the system, and is given its broadest reasonable interpretation as a generic database. The use of a processor, database, and software to perform data analysis functions such as selecting one or more providers only constitutes mere instructions to implement the abstract idea using computing elements as tools. These additional limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 20 recites communicating selections to user for acceptance and/or confirmation by a user and/or for display. These limitations fall within the scope of the abstract as set out above.


Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1, 3, 5-11, and 13-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 1, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of having the processor select a treatment option from the treatment database.
Paragraphs 13 and 20 of the specification describe the above function in the same language used in the claim. Paragraphs 27, 57, and 58 describe selecting a prescription or non-prescription treatment using a treatment database based on veterinary care service provider input, user input, or pet patient information. However, none of these portions of the disclosure actually describe how the system selects a treatment from a treatment database. No description is provided of what type of input is being provided by either the service provider or user, and Examiner notes that the claim recites the processor selecting the treatment option from the database “or veterinary care service provider identified treatment.” Merely providing a type of data to be used as part of performing a function is not sufficient to provide written description support for that function. Examiner also notes that the claim would also lack written description support for selecting a treatment option from a veterinary care service provider treatment if this 
Claims 1, 3, 5-11, and 13-15 incorporate the deficiencies of claim 1 through dependency and are likewise rejected.

With regard to claim 3, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of having the processor select a test option from the test database.
Paragraph 14 of the specification describes the above function in the same language used in the claim. Paragraphs 28, 58, and 63 describe selecting a diagnostic test using a treatment database based on veterinary care service provider input, test information, user provided information, or pet patient information. However, none of these portions of the disclosure actually describe how the system selects a test from a test database. No description is provided of what type of information is being provided by either the service provider or user or what constitutes “test information,” and Examiner notes that the claim recites the processor selecting the treatment option from the database “or a veterinary care service provider identified treatment.” Merely providing a type of data to be used as part of performing a function is not sufficient to provide written description support for that function. Examiner also notes that the claim would also lack written description support for selecting a treatment option from a veterinary care service provider treatment if this limitation were to be construed as the processor performing functions beyond merely selecting any treatment option identified by the veterinary care service provider.

claim 7, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining items to include in a veterinary care kit to be delivered to the geographic location of the user or the geographic location specified by the user.
Paragraph 18 of the specification states that the content can be determined “based on at least one of the groups consisting of: pet patient history data, geographic location, time of year, past treatments, and non-patient specific health data.” However, the disclosure does not provide any further description of how the system would use the described types of data to determine items to include in a veterinary care kit. Merely providing types of data that could be used to determine items to include in a veterinary care kit is not sufficient to provide written description support for how the determination is performed. 
Claims 8-11 inherit the deficiencies of claim 7 through dependency and are likewise rejected.

With regard to claim 8, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of, automatically and without human intervention, determining items to include in the veterinary care kit based on at least one of the groups consisting of: pet patient history data, geographic location, time of year, past treatments, and non-patient specific health data.
As noted above, paragraph 18 of the specification states that the content can be determined “based on at least one of the groups consisting of: pet patient history data, geographic location, time of year, past treatments, and non-patient specific health data.” However, the 
Claims 9-11 inherit the deficiencies of claim 8 through dependency and are likewise rejected.

With regard to claim 17, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of automatically selecting a veterinary care service provider or a second veterinary care service provider based on pet patient information.
The claim recites that the function is performed “using the processor associated with the central server, the veterinary care provider database, and the veterinary care service module,” but does not recite how any of those elements perform the function. Paragraphs 26 and 57 of the specification describe the above function in the same language as used in the claim. However, the disclosure does not provide any further description of what constitutes “pet patient data” or how the system would use such data to select a veterinary care service provider or a second veterinary care service provider. Merely describing a type of data that could be used to make the selection is not sufficient to provide written description support for how the determination is performed. 

With regard to claim 18, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a 
The claim recites that the function is performed “using a processor associated with the central server, the veterinary care treatment module, and a treatment database,” but does not recite how any of those elements perform the function. Paragraphs 27, 57, and 58 describe the above function in the same language as used in the claim. However, the disclosure does not provide any further description of what constitutes “pet patient information” or how such information would be used to either automatically select or automatically sort a prescription or non-prescription treatment. Merely describing a type of data that could be used to make the selection is not sufficient to provide written description support for how the determination is performed.

With regard to claim 19, the disclosure as originally filed does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of  automatically selecting or sorting a diagnostic test based on test information or pet patient information, and automatically selecting or sorting a veterinary care kit based on veterinary care service provider input, kit information, user provided information, and/or pet patient information.
The claim recites that the diagnostic test is automatically selected or sorted “using a processor associated with the central server, a veterinary care test module, and a test database” and that the veterinary care kit is automatically selected or sorted “using a processor associated with the central server, a veterinary care kit module, and a kit database,” but does not recite how any of those elements perform the respective functions. Paragraphs 28, 58, and 63 describe the 
Paragraph 18 of the specification states that the content can be determined “based on at least one of the groups consisting of: pet patient history data, geographic location, time of year, past treatments, and non-patient specific health data.” However, the disclosure does not provide any further description of how the system would use the described types of data to determine items to include in a veterinary care kit.
As stated above, merely listing types of data that could be used to make a selection or sorting is not sufficient to provide written description support for how the selection or sorting is performed.

	
	Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 3, 7-11, 13, and 16-20 under 35 U.S.C. 112(b) is withdrawn based on the amendment filed 1/28/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the geographic location specified by the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim because while the claim previously recites a geographic location associated with the user, it does not previously recite a geographic location specified by the user. 
Claims 8-11 inherit the deficiencies of claim 7 through dependency and are likewise rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitations recited in claim 11 are already recited in claim 1, and claim 11 therefore fails to further limit the claim from which it depends.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent Application Publication 2017/0161450) in view of Zebarjadi et al (US Patent Application Publication 2015/0370974) and Cashman et al (US Patent Application Publication 2014/0052463).

With respect to claim 1
a central server configured to communicate with a user device (Figure 6 element 10 and [61]-[65] describe a server that communicates with a user device over a network);

a veterinary care service module stored on the central server (Figure 6 elements 16, 17, and 19, [61], [64], [66], and [67] describe a veterinary medicine application, computer readable instructions, and other data stored on the server, i.e. a veterinary care service module);

a processor (Figure 6 element 14 and [64] describing a processing component) configured to cause the veterinary care service module to receive and process an electronically formatted user request received at the central server by electronically communicated transmission from the user device for veterinary services at a geographic location associated with a user of the user device and contained by the electronically formatted user request, the electronically formatted user request by the user device (Figures 1 and 2, [5], [6], [24], [32], and [36] describe the system receiving a request for veterinary services from a user via a user device, while Figure 6 and [61]-[64] describe the communication between the user device and central server; [33], [35], [36], and [42] describe the system establishing a connection between a veterinarian and the user and the veterinarian performing an examination of an animal, i.e. the user requests and is provided with veterinary services at the location of the user or user’s device; [6], [38], and [39] additionally describe selecting a veterinarian within a predetermined distance of the user or a city or zip code, where a region such as a city or predetermined zone around a user may also be construed as a geographic location “associated with” the user); and

a veterinary care service provider database comprising veterinary care service provider data, wherein the processor uses the veterinary care service module configured to automatically and without human intervention select based on the stored veterinary service provider data and the electronically formatted electronic user request for veterinary services and to assign a veterinary care service provider based on the stored veterinary service provider data and the electronically formatted electronic user request for veterinary services ([39] and [40] describe the system using stored information about a plurality of veterinarians to select one or more veterinarians that are suitable for the requested service and assigning them following user selection. Examiner notes that assignment of a provider selected using the provider data and user request still constitutes assignment based on the provider data and user request even where the user may choose from the selected providers), to electronically communicate the selection to the user device ([40] describes notifying the user of the one or more selected veterinary service providers), and to automatically and electronically notify the selected veterinary care service provider of the selection ([40] describes notifying the selected veterinarian with details about the requested session);

a treatment database, wherein the processor is configured to use the veterinary care service module to select a treatment option from the treatment database or veterinary care service provider identified treatment, and communicating the selected treatment option to the user device (Figure 5 elements 530 and 540, and [58] describe a veterinary care service provider prescribing a medication or treatment, the system determining the inputted treatment, and transmitting the treatment to the user device);

receiving at the central server an electronically formatted user selection or user approval electronically communicated from the user device ([59] describes the user submitting a selection of a pharmacy for filling the prescription. Examiner notes that the claim does not recite what the user is selecting or approving); and


a treatment or test approval module configured to automatically generate an electronic prescription for electronic communication to the user device ([58] describes the system determining prescription information and transmitting a prescription from the veterinarian to the user device. Examiner notes that the recitation of “for communication to the user device” only constitutes non-functional descriptive material because it amounts to an intended purpose or use for the electronic prescription but does not positively recite the system communicating it to the user device);

but does not expressly disclose:
the veterinary care service module configured to assign the veterinary care service provider automatically and without human intervention;
generating the electronic prescription based on the approval;
processing the user selection or approval to determine a treatment selection to be administered by the veterinary care provider at the geographic location associated with the user;
determining an estimated time of arrival based on a time specified by the user or based on the geographic location of the user and a geographic location associated with the selected veterinary care service provider.

(Figure 4 elements 430, 450, and 455 describe the system automatically identifying and assigning a medical provider based on a user request; [7], [33], and [47]-[49] describe embodiments where the system uses stored information about providers and the request for services to automatically select and assign a particular provider without requiring selection by a user. For purposes of clarification, Examiner notes that the broadest reasonable interpretation of the term “assign” includes sending the patient request to a particular chosen provider given that neither the claims nor disclosure limit or define the term “assign”) and to determine an estimated time of arrival for a medical service provider based on a geographic location of the user and a geographic location associated with the selected medical care service provider traveling to the location of the user ([48] describes calculating the time needed for the medical provider to reach the requesting patient based on the patient’s location and the provider’s location; [5], [7], and [44] describe a medical provider receiving a request for medical services and traveling to the location of the patient in order to provide those services).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of White to determine an estimated time of arrival for a medical service provider based on a geographic location of the user and a geographic location associated with the selected medical care service provider traveling to the location of the user as taught by Zebarjadi since the claimed invention is only a combination of these old and well known elements which would have 

Cashman teaches that it was old and well known in the art of veterinary treatment before the effective filing date of the claimed invention to receive a user selection or approval of a treatment and to generate an electronic prescription based on the approval ([50] and [51] describe a user selecting and approving a prescription drug and a veterinary provider generating a prescription, i.e. where providing a prescription is construed as administering a treatment), and to receive a user selection or approval of a treatment and process the selection or approval to determine a treatment to be administered by a veterinary care provider at a geographic location associated with the user ([50] and [51] describe a user selecting and approving a prescription drug and a veterinary provider generating a prescription, i.e. where providing a prescription is construed as administering a treatment)
Therefore it would have been obvious to one of ordinary skill in the art of veterinary treatment before the effective filing date of the claimed invention to modify the system of White to receive a user selection or approval of a treatment and to generate an electronic prescription based on the approval and to receive a user selection or approval of a treatment (Cashman [50] and [51]).
It would have been further obvious to one of ordinary skill in the art of veterinary treatment before the effective filing date of the claimed invention to modify the system of White to receive a user selection or approval of a treatment and to generate an electronic prescription based on the approval and to generate an electronic prescription based on the approval and to receive a user selection or approval of a treatment and process the selection or approval to determine a treatment to be administered by a veterinary care provider at a geographic location associated with the user as taught by Cashman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case White already discloses a veterinary service provider providing a prescription as well as receiving a user selection or approval related to the prescription, and receiving a user selection or approval of a treatment and to generate an electronic prescription based on the approval as taught by Cashman would perform that same function in White, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 5, White/Zebarjadi/Cashman teach the system of claim 1. White further discloses: 
the processor configured to use the veterinary care service module to process the electronic user request to determine a request for a specified appointment time for the veterinary ([36] and [42] describe the system parsing the request to determine a request for an appointment at a future date and time and starting a communication with the veterinary service provider at the scheduled time).

With respect to claim 6, White/Zebarjadi/Cashman teach the system of claim 1. White further discloses: 
the processor configured to use the veterinary care service module to process the electronic user request to determine a request for a request for immediate veterinary services ([36] describes parsing the request to determine that the user wants to initiate a session in real-time rather than an appointment in the future, i.e. immediate veterinary services; [41] and [42] describe establishing the connection between the veterinary service provider and user immediately after selection of the veterinary service provider).

With respect to claim 11, White/Zebarjadi/Cashman teach the system of claim 10. White further discloses:
the processor configured to use the veterinary care service module to select a treatment option from a treatment database or veterinary care service provider identified treatment, and communicating the selected treatment option to the user device (Figure 5 elements 530 and 540, and [58] describe a veterinary care service provider prescribing a medication or treatment, the system determining the inputted treatment, and transmitting the treatment to the user device).

claim 13, White/Zebarjadi/Cashman teach the system of claim 1. White further discloses:
a patient history database configured to store pet treatment information, test information, and other patient history, the central server configured to enable access to the patient history database by the veterinary care service provider, the user, data collection devices, third party service providers, or a combination thereof ([36], [37], and [41] describe a stored animal history including prior treatments, test results, and other prior history of the animal, and making it available to both the user and veterinarian).

With respect to claim 14, White/Zebarjadi/Cashman teach the system of claim 1. White further discloses:
a veterinary care communication module configured to enable one-way, two-way, or text chat communication between the veterinary care service provider and the user ([33], [42], and [43] describe the system providing video chat between the user and veterinarian as well as text communications such as instant messaging. Examiner construes “one-way, two-way, or text chat communication” as meaning one-way chat communication, two-way chat communication, or text chat communication, where one-way and two-way chat would include any chat format).

With respect to claim 15, White/Zebarjadi/Cashman teach the system of claim 1. White further discloses: 
the processor uses the veterinary care service module to select and assign a second veterinary care service provider based on the veterinary service provider data, and wherein the selection ([39] and [40] describe the system determining “one or more” veterinarians based on the location of the user and the respective veterinarian, and the user selecting “at least one” of the veterinarians, i.e. the system contemplates selection and assignment of two veterinarians. [39] also discloses scheduling a follow-up appointment with a different veterinarian, i.e. a second veterinary care service provider, than selected for an initial appointment. Examiner notes that the claim does not require that the first and second veterinary care service providers provide veterinary services to the user simultaneously).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent Application Publication 2017/0161450) in view of Zebarjadi et al (US Patent Application Publication 2015/0370974) and Cashman et al (US Patent Application Publication 2014/0052463) as applied to claim 1 above, and further in view of Eberting et al (US Patent Application Publication 2017/0329922).

With respect to claim 3, White/Zebarjadi/Cashman teach the system of claim 1. White further discloses:
receiving at the central server user selection or user approval electronically communicated from the user ([59] describes the user submitting a selection of a pharmacy for filling the prescription. Examiner notes that the claim does not recite what the user is selecting or approving);


a test database, wherein the processor is configured to use the veterinary care service module to select a test option from the test database or to select a veterinary care service provider identified test, and communicating the selected test option or the veterinary care service provider identified test to the user device; and
processing the user selection or approval to determine a test selection to be administered by the veterinary care provider at the geographic location associated with the user.

However, Eberting teaches that it was old and well known in the art of medical services before the effective filing date of the claimed invention to include a test database, where a processor is configured to select a test option from the test database or a veterinary care service provider identified test and communicate the selected test option to the user device ([155] and [156] describe a care provider selecting a medical test from a stored set and sending a link to the test to a user), and to process a received user selection or approval to determine a test selection to be administered at a geographic location associated with the user  ([156], [159], and [168] describe a user selecting and ordering, i.e. selecting or approving, the in-home test to determine that the test will be administered at the user’s location; [169] describes the test as also including mobile testing services; Figure 33 and [200] describe the providers as including veterinarians).
Therefore it would have been obvious to one of ordinary skill in the art of medical services before the effective filing date of the claimed invention to modify the combination of White, Zebarjadi, and Cashman to include a test database, a processor selecting a test option from the test database or a veterinary care service provider identified test, (Eberting [155], [156], [159], and [168]).
It would have been further obvious to one of ordinary skill in the art of medical services before the effective filing date of the claimed invention to modify the combination of White, Zebarjadi, and Cashman to include a test database, a processor selecting a test option from the test database or a veterinary care service provider identified test, communicating the selected test option to the user device, and processing a received user selection or approval to determine a test selection to be administered at a geographic location associated with the user as taught by Eberting since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of White, Zebarjadi, and Cashman already teaches a user providing a selection or approval related to orders from a veterinarian, and selecting a test option from a test database or a veterinary care service provider identified treatment and processing a received user selection or approval to determine a test selection to be administered at the geographic location associated with the user as taught by Eberting would serve that same function in the combination of White, Zebarjadi, and Cashman, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent Application Publication 2017/0161450) in view of Zebarjadi et al (US Patent Application Publication 2015/0370974) and Cashman et al (US Patent Application Publication 2014/0052463) as applied to claim 1 above, and further in view of Dial et al (US Patent Application Publication 2004/0176987).

With respect to claim 7, White/Zebarjadi/Cashman teach the system of claim 1. White does not expressly disclose a veterinary care kit content module, the processor configured to use the veterinary care kit content module to determine items to include in a veterinary care kit to be delivered to the geographic location of the user, or the geographic location specified by the user.
However, Dial teaches that it was old and well known in the art of animal care before the effective filing date of the claimed invention to determine particular items to include in a veterinary care kit for delivery to the geographic location of a user ([17], [22]-[24], [27], and [34] describe a pet care kit including items for the health and well-being of the pet, i.e. a “veterinary care kit,” which are determined by the system based on criteria such as season and proximity to holidays).
Therefore it would have been obvious to one of ordinary skill in the art of animal care before the effective filing date of the claimed invention to modify the combination of White, Zebarjadi, and Cashman to determine items to include in a veterinary care kit to be delivered to a geographic location of a user or specified by the user as taught by Dial to supply a pet with items to maintain or improve the health of the pet (Dial [14]).

With respect to claim 8, White/Zebarjadi/Cashman/Dial teach the system of claim 7. White does not expressly disclose the veterinary care kit content module configured to automatically and without human intervention determine the items based on at least one of the 
However, Dial teaches that it was old and well known in the art of animal care before the effective filing date of the claimed invention to automatically and without human intervention determine items to include in a veterinary care kit based on time of year ([17], [22]-[24], [27], and [34] describe a pet care kit including items for the health and well-being of the pet, i.e. a “veterinary care kit,” which are determined by the system based on criteria such as season and proximity to holidays).
Therefore it would have been obvious to one of ordinary skill in the art of animal care before the effective filing date of the claimed invention to modify the combination of White, Zebarjadi, Cashman, and Dial to automatically and without human intervention determine items to include in a veterinary care kit based on time of year as taught by Dial to supply a pet with seasonally relevant items to maintain or improve the health of the pet (Dial [14], [23], and [24] describe offering items based on time of year such as a coupon in the summer for a pet cage).

With respect to claim 9, White/Zebarjadi/Cashman/Dial teach the system of claim 8. White further discloses:
the central server configured to communicate with a veterinary care service provider device (Figure 6, [33], [42], [43], and [71] describe the system communicating with veterinarian systems and veterinarians, including initiating video and other forms of communication).

claim 10, White/Zebarjadi/Cashman/Dial teach the system of claim 9. White further discloses: 
the central server configured to communicate with a second veterinary care service provider device ([39] and [40] describe the system determining “one or more” veterinarians based on the location of the user and the respective veterinarian, and the user selecting “at least one” of the veterinarians, i.e. the system contemplates selection and communication with two veterinary care providers. [39] also discloses scheduling a follow-up appointment with a different veterinarian, i.e. a second veterinary care service provider, than selected for an initial appointment. Examiner notes that the claim only requires that the server communicate with a second veterinary service provider at any point, and does not require that the second veterinary care service provider be contacted during the same requested service as the first veterinary care service provider).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent Application Publication 2017/0161450) in view of Zebarjadi et al (US Patent Application Publication 2015/0370974).

With respect to claim 16, White discloses the claimed method useful for facilitating veterinary care delivery, comprising:
providing a user input portal configured for communicating between a mobile device and a central server (Figure 6, [28], [44], [61], [65], and [67] describe a veterinary application that allows a user device to communicate with a server and exchange information for veterinary services; [29] states that the user device may include mobile devices);

receiving, at the central server an electronically communicated service order for veterinary services (Figures 1 and 2, [5], [6], [24], [32], and [36] describe the system receiving a request for veterinary services from a user via a user device; [33], [35], [36], and [42] describe the system establishing a connection between a veterinarian and the user and the veterinarian performing an examination of an animal, i.e. the user requests and is provided with veterinary services at the location of the user or user’s device; [6] and [39] additionally describe selecting a veterinarian within a predetermined distance of the user or a city or zip code, where a region such as a city or predetermined zone around a user may also be construed as a geographic location “associated with” the user);

processing, using a processor associated with the central server, the electronically communicated service order at the central server to determine information comprising patient history, service, location, service time, or a combination thereof ([5], [6], [32], [36], and [37] describe the system processing the request to determine the animal’s history, a request for services, the user’s location, and whether the user requested an appointment or immediate service);

determining, based on the processing, whether the service time requested is immediate ([36] describes parsing the request to determine whether the user wants to initiate a session in real-time, i.e. an immediate request, or an appointment in the future; [42] describes establishing the connection between the veterinary service provider and user immediately or at the start of a scheduled session); 

communicating an electronic confirmation of the requested service time ([40] describes the system sending a calendar update to the user and veterinarian, i.e. an electronic confirmation, once the requested time is confirmed. Examiner notes that the broadest reasonable interpretation of an “electronic confirmation” includes any communication which indicates that the appointment has been scheduled for the requested time), or an estimated time of arrival, or a combination thereof; and

automatically selecting a veterinary care service provider, using a veterinary care service provider database, a veterinary care service provider module, and a processor associated with the central server ([36], [39], and [40] describe the system using stored information about a plurality of veterinarians to automatically select one or more veterinarians that are suitable for the requested service).

Examiner notes that while White discloses the concept of providing veterinary services at the patient’s geographical location by disclosing the provision of veterinary telemedicine services where the patient animal being treated is located at the patient’s geographical location, and additionally discloses using the distance between the user’s location and a veterinary service provider’s location to match a user with a veterinarian, it does not explicitly disclose the concept of the veterinarian traveling to the requesting user’s location.
However, Zebarjadi teaches that it was old and well known in the art of patient care before the effective filing date of the claimed invention for a medical provider to travel to the location of a requesting user in order to render the requested medical services ([5], [7], and [44] describe a medical provider receiving a request for medical services and traveling to the location of the patient in order to provide those services).


With respect to claim 17, White/Zebarjadi teach the method of claim 16. White further discloses:
automatically selecting, using the processor associated with the central server, the veterinary care provider database, and the veterinary care service module, a veterinary care service provider, at least a second veterinary care service provider, or a combination thereof, from a plurality of veterinary care service providers based on the service order information, pet patient information, location data associated with the user or pet, veterinary care service provider information, or a combination thereof ([36], [39], and [40] describe the system using stored information about a plurality of veterinarians, the location of the requesting user, and information about the animal, to automatically select one or more veterinarians that are suitable for the requested service).

With respect to claim 18
automatically selecting or sorting, using a processor associated with the central server, the veterinary care treatment module, and a treatment database, a prescription or non-prescription treatment based on a veterinary care service provider input, a user input, and/or pet patient information (Figure 5 elements 530 and 540, and [58] describe a veterinary care service provider prescribing a medication or treatment, the system determining the inputted treatment, and transmitting the treatment to the user device).

With respect to claim 20, White/Zebarjadi teach the method of claim 16. White further discloses:
communicating selections to the user device from the central server for acceptance and/or confirmation by a user and/or for display through the user input portal ([40] and [59] describe sending veterinary providers and pharmacies to a user device for display and selection by the user).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent Application Publication 2017/0161450) in view of Zebarjadi et al (US Patent Application Publication 2015/0370974) as applied to claim 16 above, and further in view of Eberting et al (US Patent Application Publication 2017/0329922) and Dial et al (US Patent Application Publication 2004/0176987).

With respect to claim 19, White/Zebarjadi teach the method of claim 16. White does not expressly disclose automatically selecting or sorting, using a processor associated with the central server, a veterinary care test module, and a test database, a diagnostic test based on veterinary care service provider input, test information, user provided information, and/ or pet patient information; and automatically selecting or sorting, using a processor associated with the 
However, Eberting teaches that it was old and well known in the art of medical services before the effective filing date of the claimed invention to automatically select or sort, using a processor associated with a central server, a veterinary care test module, and a test database, a diagnostic test based on veterinary care service provider input, test information, or user provided information ([155] and [156] describe a care provider selecting a medical test from a stored set and sending a link to the test to a user; [156], [159], and [168] describe a user selecting and ordering, i.e. selecting or approving, the in-home test to determine that the test will be administered at the user’s location; Figure 33 and [200] describe the providers as including veterinarians; [107] and [269] describe a server architecture).
Therefore it would have been obvious to one of ordinary skill in the art of medical services before the effective filing date of the claimed invention to modify the combination of White and Zebarjadi to automatically select or sort, using a processor associated with the central server, a veterinary care test module, and a test database, a diagnostic test based on veterinary care service provider input, test information, or user provided information as taught by Eberting to give patients the ability to order and obtain tests requested by their medical provider (Eberting [155], [156], [159], and [168]).
It would have been further obvious to one of ordinary skill in the art of medical services before the effective filing date of the claimed invention to modify the combination of White and Zebarjadi to automatically select or sort, using a processor associated with a central server, a veterinary care test module, and a test database, a diagnostic test based on veterinary care service  as taught by Eberting since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of White and Zebarjadi already teaches a veterinarian providing an order for a patient and a user providing a selection related to the order, and selecting or sorting a diagnostic test based on veterinary care service provider input, test information, or user provided information as taught by Eberting would serve that same function in the combination of White and Zebarjadi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Dial further teaches that it was old and well known in the art of animal care before the effective filing date of the claimed invention to automatically select or sort, using a processor associated with a central server, a veterinary care kit module, and a kit database, a veterinary care kit based on kit information, user provided information, or pet patient information ([17], [22]-[24], [27], and [34] describe a pet care kit including items for the health and well-being of the pet, i.e. a “veterinary care kit,” which are determined by the system based on the well-being of the pet and criteria such as season and proximity to holidays).
Therefore it would have been obvious to one of ordinary skill in the art of animal care before the effective filing date of the claimed invention to modify the combination of White and Zebarjadi to automatically select or sort, using a processor associated with a central server, a veterinary care kit module, and a kit database, a veterinary care kit based on kit information, user provided information, or pet patient information as taught by Dial to supply a pet with items to maintain or improve the health of the pet (Dial [14]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MyVetCalls.com – describes a mobile veterinary service that offers at-home veterinary services.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626